Appeal by an employer and insurance carrier from a decision and award made by the Workmen’s Compensation Board which awarded claimant disability compensation. The board’s findings that claimant’s accidental injuries were sustained in the course of his employment and arose out of it are sustained by evidence. (Matter of Bollard v. Engel, 254 App. Div. 162, affd. 278 1ST. Y. 463.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.